
QuickLinks -- Click here to rapidly navigate through this document


EXHIBIT 10.1



1997 EQUITY PARTICIPATION PLAN
OF
OWENS-ILLINOIS, INC.
NON-QUALIFIED STOCK OPTION AGREEMENT


        THIS AGREEMENT, dated [            ], is made by and between
Owens-Illinois, Inc., a Delaware corporation hereinafter referred to as
"Company," and [                        ], an employee of the Company or a
Subsidiary of the Company, hereinafter referred to as "Optionee":

        WHEREAS, the Company wishes to afford the Optionee the opportunity to
purchase shares of its $.01 par value Common Stock (as defined hereunder); and

        WHEREAS, the Company wishes to carry out the 1997 Equity Participation
Plan of Owens-Illinois, Inc. (the terms of which are hereby incorporated by
reference and made a part of this Agreement); and

        WHEREAS, the Compensation Committee of the Company's Board of Directors
(hereinafter referred to as the "Committee"), appointed to administer said Plan,
has determined that it would be to the advantage and best interest of the
Company and its stockholders to grant the Non-Qualified Option provided for
herein to the Optionee as an inducement to remain in the service of the Company,
its Parent Corporations or its Subsidiaries (each as defined hereunder) and as
an incentive for increased efforts during such service, and has advised the
Company thereof and instructed the undersigned Officers (as defined hereunder)
to issue said Option.

        NOW, THEREFORE, in consideration of the mutual covenants herein
contained and other good and valuable consideration, receipt of which is hereby
acknowledged, the parties hereto do hereby agree as follows:


ARTICLE I

DEFINITIONS


        Whenever the following terms are used in this Agreement, they shall have
the meaning specified below unless the context clearly indicates to the
contrary. The masculine pronoun shall include the feminine and neuter, and the
singular the plural, where the context so indicates.

Section 1.1—Additional Option

        "Additional Option" means an Option granted to an Optionee to purchase a
number of shares of Common Stock equal to the number of shares of Common Stock
tendered or relinquished by the Optionee in payment of the exercise price upon
exercise of the Option and/or the number of shares of Common Stock tendered or
relinquished in payment of the amount required to be withheld under applicable
federal, state and local income tax laws in connection with the exercise of the
Option as described in Article V.

Section 1.2—Board

        "Board" shall mean the Board of Directors of the Company.

Section 1.3—Code

        "Code" shall mean the Internal Revenue Code of 1986, as amended.

Section 1.4—Common Stock

        "Common Stock" shall mean the Company's common stock, $.01 par value.

--------------------------------------------------------------------------------




Section 1.5—Company

        "Company" shall mean Owens-Illinois, Inc. In addition, "Company" shall
mean any corporation assuming, or issuing new employee stock options in
substitution for, the Option and Incentive Stock Options (as defined in
Section 1.14 of the Plan), outstanding under the Plan, in a transaction to which
Section 424(a) of the Code applies.

Section 1.6—Exchange Act

        "Exchange Act" shall mean the Securities Exchange Act of 1934, as
amended.

Section 1.7—Fair Market Value

        "Fair Market Value" of a share of the Company's stock as of a given date
shall be: (i) the closing price of a share of the Company's stock on the
principal exchange on which shares of the Company's stock are then trading, if
any, on the day previous to such date, or, if shares were not traded on the day
previous to such date, then on the next preceding trading day during which a
sale occurred; or (ii) if such stock is not traded on an exchange but is quoted
on NASDAQ or a successor quotation system, (1) the last sales price (if the
stock is then listed as a National Market Issue under the NASD National Market
System) or (2) the mean between the closing representative bid and asked prices
(in all other cases) for the stock on the day previous to such date as reported
by NASDAQ or such successor quotation system; or (iii) if such stock is not
publicly traded on an exchange and not quoted on NASDAQ or a successor quotation
system, the mean between the closing bid and asked prices for the stock, on the
day previous to such date, as determined in good faith by the Committee; or
(iv) if the Company's stock is not publicly traded, the fair market value
established by the Committee acting in good faith.

Section 1.8—Officer

        "Officer" shall mean an officer of the Company, as defined in
Rule 16a-1(f) under the Exchange Act, as such Rule may be amended in the future.

Section 1.9—Option

        "Option" shall mean the Non-Qualified Option (as defined in Section 1.15
of the Plan) to purchase Common Stock of the Company under this Agreement. This
Option is a Transferable Option (as defined in Section 1.29 of the Plan).

Section 1.10—Parent Corporation

        "Parent Corporation" shall mean any corporation in an unbroken chain of
corporations ending with the Company if each of the corporations other than the
Company then owns stock possessing 50% or more of the total combined voting
power of all classes of stock in one of the other corporations in such chain.

Section 1.11—Plan

        "Plan" shall mean the 1997 Equity Participation Plan of
Owens-Illinois, Inc.

Section 1.12—Rule 16b-3

        "Rule 16b-3" shall mean that certain Rule 16b-3 under the Exchange Act,
as such rule may be amended in the future.

2

--------------------------------------------------------------------------------




Section 1.13—Secretary

        "Secretary" shall mean the Secretary of the Company.

Section 1.14—Securities Act

        "Securities Act" shall mean the Securities Act of 1933, as amended.

Section 1.15—Subsidiary

        "Subsidiary" shall mean any corporation in an unbroken chain of
corporations beginning with the Company if each of the corporations other than
the last corporation in the unbroken chain then owns stock possessing 50% or
more of the total combined voting power of all classes of stock in one of the
other corporations in such chain. "Subsidiary" shall also mean any partnership
in which the Company and/or any Subsidiary owns more than 50% of the capital of
profits interests.

Section 1.16—Termination of Employment

        "Termination of Employment" shall mean the time when the
employee-employer relationship between the Optionee and the Company, a Parent
Corporation or a Subsidiary is terminated for any reason, with or without cause,
including, but not by way of limitation, a termination by resignation,
discharge, death, total disability or retirement, but excluding (i) any
termination where there is a simultaneous reemployment by the Company, a Parent
Corporation or a Subsidiary or (ii) any termination where the Optionee continues
a relationship (e.g., as a director or as a consultant) with the Company, a
Parent Corporation or a Subsidiary. The Committee, in its absolute discretion,
shall determine the effect of all other matters and questions relating to
Termination of Employment, including, but not by way of limitation, the question
of whether a Termination of Employment resulted from a discharge for good cause,
and all questions of whether particular leaves of absence constitute
Terminations of Employment. Notwithstanding any other provision of this
Agreement, the Company or any of its subsidiaries has an absolute and
unrestricted right to terminate the Optionee's employment at any time for any
reason whatsoever, with or without cause.

Section 1.17—Transferee

        "Transferee" shall mean any person or entity to whom or to which the
Optionee has transferred all or any part of the Option in accordance with
Section 5.2.


ARTICLE II

GRANT OF OPTION


Section 2.1—Grant of Option

        In consideration of the Optionee's agreement to remain in the employ of
the Company, its Parent Corporations or its Subsidiaries and for other good and
valuable consideration, on the date hereof the Company irrevocably grants to the
Optionee the option to purchase any part or all of an aggregate of
[                        (            )] shares of its $.01 par value Common
Stock upon the terms and conditions set forth in this Agreement.

Section 2.2—Purchase Price

        The purchase price of the shares of stock covered by the Option shall be
$[            ] per share without commission or other charge.

3

--------------------------------------------------------------------------------




Section 2.3—Consideration to Company

        In consideration of the granting of this Option by the Company, the
Optionee agrees to render faithful and efficient services to the Company, a
Parent Corporation or a Subsidiary, with such duties and responsibilities as the
Company shall from time to time prescribe, for a period of at least one year
from the date this Option is granted. Nothing in this Agreement or in the Plan
shall confer upon the Optionee any right to continue in the employ of the
Company, any Parent Corporation or any Subsidiary or shall interfere with or
restrict in any way the rights of the Company, any Parent Corporation and any
Subsidiary, which are hereby expressly reserved, to discharge the Optionee at
any time for any reason whatsoever, with or without cause.

Section 2.4—Adjustments in Option

        In the event that the outstanding shares of Common Stock subject to the
Option are changed into or exchanged for a different number or kind of shares of
the Company or other securities of the Company by reason of merger,
consolidation, recapitalization, reclassification, or the number of shares is
increased or decreased by reason of a stock split up, stock dividend,
combination of shares or any other increase or decrease in the number of such
shares of Common Stock effected without receipt of consideration by the Company
(provided, however, that conversion of any convertible securities of the Company
shall not be deemed to have been "effected without receipt of consideration")
the Committee shall make appropriate adjustments in the number and kind of
shares as to which the Option, or portions thereof then unexercised, shall be
exercisable, to the end that after such event the Optionee's proportionate
interest shall be maintained as before the occurrence of such event. Such
adjustment in the Option shall be made without change in the total price
applicable to the unexercised portion of the Option (except for any change in
the aggregate price resulting from rounding-off of share quantities or prices)
and with any necessary corresponding adjustment in the Option price per share.
Any such adjustment made by the Committee shall be final and binding upon the
Optionee, the Company and all other interested persons.


ARTICLE III

PERIOD OF EXERCISABILITY


Section 3.1—Commencement of Exercisability

        (a)   Except as provided in Section 3.4, no Option may be exercised in
whole or in part during the first year after such Option is granted.

        (b)   Except to the extent that such Option becomes exercisable sooner
pursuant to Section 3.4, the Option shall become exercisable as to [    ]% of
the shares covered by the Option on each of the first [    ] anniversaries of
the date of grant of such Option. Such installments shall be cumulative.

        (c)   Except as provided in Section 3.4, no portion of the Option which
is unexercisable at Termination of Employment shall thereafter become
exercisable.

Section 3.2—Duration of Exercisability

        The installments provided for in Section 3.1 are cumulative. Each such
installment which becomes exercisable pursuant to Section 3.1 shall remain
exercisable until it becomes unexercisable under Section 3.3.

4

--------------------------------------------------------------------------------




Section 3.3—Expiration of Option

        The Option may not be exercised to any extent by anyone after the first
to occur of the following events:

        (a)   The expiration of seven years from the date the Option was
granted; or

        (b)   Except as provided in clauses (c) through (h) below, the date of
the Optionee's Termination of Employment; or

        (c)   In the case of an Optionee who retires after reaching the
Company's normal retirement age or who takes early retirement after having
reached a minimum age of [    ], the expiration of [    (not to exceed seven)]
years from the date the Option was granted; or

        (d)   In the case of an Optionee who is discharged not for good cause,
the expiration of [    ], but not to exceed one year, from the Optionee's
Termination of Employment unless the Optionee dies within said one-year period;
or

        (e)   In the case of any Optionee whose right to exercise his or her
Option is extended by the Committee, which extension shall not exceed [    ],
but not to exceed three years from the date of Optionee's Termination of
Employment, the date upon which such extension expires; or

        (f)    In the case of an Optionee who is totally disabled, the
expiration of [    ], but not to exceed one year, from the date of the
Optionee's Termination of Employment by reason of his or her disability unless
the Optionee dies within said period; or

        (g)   In the case of the Optionee's death, the expiration of [    ], but
not to exceed one year, from the date of the Optionee's death; or

        (h)   The effective date of either the merger or consolidation of the
Company with or into another corporation, or the acquisition by another
corporation or person (excluding any employee benefit plan of the Company or any
trustee or other fiduciary holding securities under an employee benefit plan of
the Company) of all or substantially all of the Company's assets or 51% or more
of the Company's then outstanding voting stock, or the liquidation or
dissolution of the Company, unless the Committee waives this provision in
connection with such transaction. At least ten days prior to the effective date
of such merger, consolidation, acquisition, liquidation or dissolution, the
Committee shall give the Optionee notice of such event if the Option has then
neither been fully exercised nor become unexercisable under this Section 3.3.

Section 3.4—Acceleration of Exercisability

        (a)   In the event of a Termination of Employment resulting from an
Optionee's total disability (as determined by the Committee in accordance with
Company policies) or death, the Option shall be exercisable as to all shares
covered hereby, notwithstanding that this Option may not have become fully
exercisable under Section 3.1; or

        (b)   In the event of the merger or consolidation of the Company with or
into another corporation, or the acquisition by another corporation or person
(excluding any employee benefit plan of the Company or any trustee or other
fiduciary holding securities under an employee benefit plan of the Company) of
all or substantially all of the Company's assets or 51% or more of the Company's
then outstanding voting stock, or the liquidation or dissolution of the Company,
the Committee shall then provide by resolution, adopted prior to such event and
incorporated in the notice referred to in Section 3.3(h), that at some time
prior to the effective date of such event this Option shall be exercisable as to
all the shares covered hereby, notwithstanding that this Option

5

--------------------------------------------------------------------------------






may not yet have become fully exercisable under Section 3.1; provided, however,
that this acceleration of exercisability shall not take place if:

(i)This Option becomes unexercisable under Section 3.3 prior to said effective
date; or

(ii)In connection with such an event, provision is made for an assumption of
this Option or a substitution therefor of a new option by an employer
corporation or a parent or subsidiary of such corporation.


        The Committee may make such determinations and adopt such rules and
conditions as it, in its absolute discretion, deems appropriate in connection
with such acceleration of exercisability, including, but not by way of
limitation, provisions to ensure that any such acceleration and resulting
exercise shall be conditioned upon the consummation of the contemplated
corporate transaction.


ARTICLE IV

EXERCISE OF OPTION


Section 4.1—Person Eligible to Exercise

        During the lifetime of the Optionee, only he or his Transferee, if any,
may exercise the Option or any portion thereof. After the death of the Optionee,
any exercisable portion of the Option may, prior to the time when such portion
becomes unexercisable under Section 3.3, be exercised by his Transferee, if any,
or by his personal representative or any other person empowered to do so under
the Optionee's will or under the then applicable laws of descent and
distribution. All of the terms and conditions of this Option in the hands of the
Optionee during his lifetime shall be and remain fully applicable and binding on
his Transferee, if any, and on any other person who may become eligible to
exercise this Option.

Section 4.2—Partial Exercise

        Any exercisable portion of the Option or the entire Option, if then
wholly exercisable, may be exercised in whole or in part at any time prior to
the time when the Option or portion thereof becomes unexercisable under
Section 3.3; provided, however, that each partial exercise shall be for not less
than one hundred (100) shares (or the minimum installment set forth in
Section 3.1, if a smaller number of shares) and shall be for whole shares only.

Section 4.3—Manner of Exercise

        The Option, or any exercisable portion thereof, may be exercised solely
by delivery to the Secretary or his office of all of the following prior to the
time when the Option or such portion becomes unexercisable under Section 3.3:

        (a)   Notice in writing signed by the Optionee or the other person then
entitled to exercise the Option or portion, stating that the Option or portion
is thereby exercised, such notice complying with all applicable rules
established by the Committee; and

        (b)   (i) Full payment (in cash or by check) for the shares with respect
to which such Option or portion is exercised; or

(ii)With the consent of the Committee, (A) shares of the Company's Common Stock
owned by the Optionee duly endorsed for transfer to the Company, or (B) shares
of the Company's Common Stock issuable to the Optionee upon exercise of the
Option, with a Fair Market Value on the date of option exercise equal to the
aggregate purchase price of the shares with respect to which such Option or
portion is exercised; or

6

--------------------------------------------------------------------------------



(iii)With the consent of the Committee, a full recourse promissory note bearing
interest (at least such rate as shall then preclude the imputation of interest
under the Code or successor provision) and payable upon such terms as may be
prescribed by the Committee. The Committee may also prescribe the form of such
note and the security to be given for such note. The Option may not be
exercised, however, by delivery of a promissory note or by a loan from the
Company when or where such loan or other extension of credit is prohibited by
law; or;

(iv)With the consent of the Committee, any combination of the consideration
provided in the foregoing subparagraphs (i), (ii) and (iii); and

        (c)   A bona fide written representation and agreement, in a form
satisfactory to the Committee, signed by the Optionee or other person then
entitled to exercise such Option or portion, stating that the shares of stock
are being acquired for his own account, for investment and without any present
intention of distributing or reselling said shares or any of them except as may
be permitted under the Securities Act and then applicable rules and regulations
thereunder, and that the Optionee or other person then entitled to exercise such
Option or portion will indemnify the Company against and hold it free and
harmless from any loss, damage, expense or liability resulting to the Company if
any sale or distribution of the shares by such person is contrary to the
representation and agreement referred to above. The Committee may, in its
absolute discretion, take whatever additional actions it deems appropriate to
insure the observance and performance of such representation and agreement and
to effect compliance with the Securities Act and any other federal or state
securities laws or regulations. Without limiting the generality of the
foregoing, the Committee may require an opinion of counsel acceptable to it to
the effect that any subsequent transfer of shares acquired on an Option exercise
does not violate the Securities Act, and may issue stop-transfer orders covering
such shares. Share certificates evidencing stock issued on exercise of this
Option shall bear an appropriate legend referring to the provisions of this
subsection (c) and the agreements herein. The written representation and
agreement referred to in the first sentence of this subsection (c) shall,
however, not be required if the shares to be issued pursuant to such exercise
have been registered under the Securities Act, and such registration is then
effective in respect of such shares; and

        (d)   Full payment to the Company (or other employer corporation) of all
amounts which, under federal, state or local tax law, it is required to withhold
upon exercise of the Option; with the consent of the Committee, (i) shares of
the Company's Common Stock owned by the Optionee duly endorsed for transfer, or,
(ii) shares of the Company's Common Stock issuable to the Optionee upon exercise
of the Option, valued at Fair Market Value as of the date of Option exercise,
may be used to make all or part of such payment; and

        (e)   In the event the Option or portion shall be exercised pursuant to
Section 4.1 by any person or persons other than the Optionee, appropriate proof
of the right of such person or persons to exercise the Option.

Section 4.4—Conditions to Issuance of Stock Certificates

        The shares of stock deliverable upon the exercise of the Option, or any
portion thereof, may be either previously authorized but unissued shares or
issued shares which have been reacquired by the Company. Such shares shall be
fully paid and nonassessable. The Company shall not be required to issue or
deliver any certificate or certificates for shares of stock purchased upon the
exercise of the Option or portion thereof prior to fulfillment of all of the
following conditions:

        (a)   The admission of such shares to listing on all stock exchanges on
which such class of stock is then listed; and

7

--------------------------------------------------------------------------------



        (b)   The completion of any registration or other qualification of such
shares under any state or federal law or under rulings or regulations of the
Securities and Exchange Commission or of any other governmental regulatory body,
which the Committee shall, in its absolute discretion, deem necessary or
advisable; and

        (c)   The obtaining of any approval or other clearance from any state or
federal governmental agency which the Committee shall, in its absolute
discretion, determine to be necessary or advisable; and

        (d)   The payment to the Company (or other employer corporation) of all
amounts, if any, which, under federal, state or local tax law, it is required to
withhold upon exercise of the Option; and

        (e)   The lapse of such reasonable period of time following the exercise
of the Option as the Committee may from time to time establish for reasons of
administrative convenience.

Section 4.5—Rights as Stockholder

        The holder of the Option shall not be, nor have any of the rights or
privileges of, a stockholder of the Company in respect to any shares purchasable
upon the exercise of any part of the Option unless and until certificates
representing such shares shall have been issued by the Company to such holder.

8

--------------------------------------------------------------------------------






ARTICLE V

OTHER PROVISIONS


Section 5.1—Administration

        The Committee shall have the power to interpret the Plan, this Agreement
and all other documents relating to the Option and to adopt such rules for the
administration, interpretation and application of the Plan as are consistent
therewith and to interpret or revoke any such rules. All actions taken and all
interpretations and determinations made by the Committee in good faith shall be
final and binding upon the Optionee, the Company and all other interested
persons. No member of the Committee shall be personally liable for any action,
determination or interpretation made in good faith with respect to the Plan or
the Option and all members of the Committee shall be fully protected by the
Company in respect to any such action, determination or interpretation. In its
absolute discretion, the Board may at any time and from time to time exercise
any and all rights and duties of the Committee under the Plan and this Agreement
except with respect to matters which under Rule 16b-3 or Section 162(m) of the
Code, or any regulations or rules issued thereunder, are required to be
determined in the sole discretion of the Committee.

Section 5.2—Option Not Transferable

        Neither the Option nor any interest or right therein or part thereof
shall be liable for the debts, contracts or engagements of the Optionee or his
successors in interest or shall be subject to disposition by transfer,
alienation, anticipation, pledge, encumbrance, assignment or any other means
whether such disposition be voluntary or involuntary or by operation of law by
judgment, levy, attachment, garnishment or any other legal or equitable
proceedings (including bankruptcy), and any attempted disposition thereof shall
be null and void and of no effect; provided, however, that this Section 5.2
shall not prevent:

        (a)   any transfer by gift, without the receipt of any consideration, of
the Option or any part thereof by the Optionee, in writing and with written
notice thereof to the Committee, (i) to the Optionee's spouse; (ii) to any child
or more remote lineal descendant of the Optionee or to the spouse of any such
child or more remote lineal descendant; or (iii) to any trust, custodianship, or
other similar fiduciary relationship maintained for the benefit of any one or
more of such persons; or

        (b)   any transfer by will or by the applicable laws of descent and
distribution.

Section 5.3—Shares to Be Reserved

        The Company shall at all times during the term of the Option reserve and
keep available such number of shares of stock as will be sufficient to satisfy
the requirements of this Agreement.

Section 5.4—Notices

        Any notice to be given under the terms of this Agreement to the Company
shall be addressed to the Company in care of its Secretary, and any notice to be
given to the Optionee shall be addressed to him at the address given beneath his
signature hereto. By a notice given pursuant to this Section 5.4, either party
may hereafter designate a different address for notices to be given to it or
him. Any notice which is required to be given to the Optionee shall, if the
Optionee is then deceased, be given to the Optionee's personal representative if
such representative has previously informed the Company of his status and
address by written notice under this Section 5.4. Any notice shall be deemed
duly given when enclosed in a properly sealed envelope or wrapper addressed as
aforesaid, deposited (with postage prepaid) in a post office or branch post
office regularly maintained by the United States Postal Service.

9

--------------------------------------------------------------------------------




Section 5.5—Titles

        Titles are provided herein for convenience only and are not to serve as
a basis for interpretation or construction of this Agreement.

Section 5.6—Rule 16b-3

        The Company shall take such actions with respect to the Plan as may be
necessary to satisfy the requirements of Rule 16b-3.

Section 5.7—Conformity to Securities Laws

        This Agreement is intended to conform to the extent necessary with all
provisions of the Securities Act and the Exchange Act and any and all
regulations and rules promulgated by the Securities and Exchange Commission
thereunder, including without limitation Rule 16b-3. Notwithstanding anything
herein to the contrary, this Agreement shall be administered, and the Option
shall be granted and may be exercised, only in such a manner as to conform to
such laws, rules and regulations. To the extent permitted by applicable law,
this Agreement and the Option granted hereunder shall be deemed amended to the
extent necessary to conform to such laws, rules and regulations.

Section 5.8—Amendment

        This Agreement may be amended only by a writing executed by the parties
hereto which specifically states that it is amending this Agreement.

Section 5.9—Governing Law

        The laws of the State of Delaware shall govern the interpretation,
validity, administration, enforcement and performance of the terms of this
Agreement regardless of the law that might be applied under principles of
conflicts of laws.

        IN WITNESS HEREOF, this Agreement has been executed and delivered by the
parties hereto.

    OWENS-ILLINOIS, INC.
 
 
By


--------------------------------------------------------------------------------

    Its Senior Vice President

--------------------------------------------------------------------------------

Optionee    


--------------------------------------------------------------------------------


 
 


--------------------------------------------------------------------------------

Address
 
 
Optionee's Social Security Number:
 
 


--------------------------------------------------------------------------------


 
 

10

--------------------------------------------------------------------------------





QuickLinks


EXHIBIT 10.1



1997 EQUITY PARTICIPATION PLAN OF OWENS-ILLINOIS, INC. NON-QUALIFIED STOCK
OPTION AGREEMENT
ARTICLE I DEFINITIONS
ARTICLE II GRANT OF OPTION
ARTICLE III PERIOD OF EXERCISABILITY
ARTICLE IV EXERCISE OF OPTION
ARTICLE V OTHER PROVISIONS
